Morton, C. J.
The letter of the defendant expresses his intention of procuring his discharge in insolvency, his regret that *17he has no money to pay the plaintiff, and his intention to pay him in the future; but it does not contain a distinct promise to waive his discharge and to pay the debt. The last sentence is not in the words naturally used to import a promise. It expresses an expectation and intention of paying the plaintiff, but does not clearly show that the defendant intended to waive his discharge, or to create a new obligation. Elwell v. Cumner, 136 Mass. 102. Bigelow v. Norris, ante, 14.

Exceptions overruled.